Shaw C. J.
delivered the opinion of the Court. The sheriff justifies in trespass de bonis asportatis, under an attachment on mesne process made by his deputy, and a return thereon, and the objection is, that the return contains no sufficient description of the goods. It is highly important, upon grounds of public policy, that a good degree of exactness and particularity should be observed, in returns on mesne process, to show their identity, and thereby more definitely to fix the rights and responsibilities of all parties, in relation to them. But, from the nature of the subject, it is difficult to lay down a precise general rule.
In the present case, we have not thought it necessary to express any opinion upon the sufficiency of the return, because there appear to be ample materials for amending it; and upon the facts shown by the officer’s affidavit, we think it a fit case for an application to the Court of Common Pleas, who have the custody of the record, for leave to amend the return ; and the cause will be continued for that purpose.